Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The U.S. Patent Application has been transferred to a new USPTO Examiner. A Supplemental Restriction/Election Requirement is set forth below. 
This application contains claims directed to the following patentably distinct species i) a solvent,  ii) a film forming matrix component, iii) a hydrophobic barrier component, iv) a plasticizing component, v) a film enhancing component  for elected Group Invention to claims 1-13,21-26,32. The species are independent or distinct because claims comprise numerous options for method claims comprising 
i) a solvent, 
 ii) a film forming matrix component, 
iii) a hydrophobic barrier component,
iv) a plasticizing component, and
v) a film enhancing component  
in combination with numerous optional steps for method claims reciting “further includes” (see claims 2,3,8,21-26).
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-13,21-26,32 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search will yield numerous references reading on all of the numerous claimed 
Combinations of 
i) a solvent, 
 ii) a film forming matrix component, 
iii) a hydrophobic barrier component,
iv) a plasticizing component, and
v) a film enhancing component  
plus optional “further includes” step options/components.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. It is requested that Applicant
i) name a single solvent t(e.g. water)
ii) name a single film forming matrix component(e.g. see claim 10) 
iii) name a single hydrophobic barrier component(e.g. see claim 11) 
iv) name a single plasticizing component(e.g. see claim 12) and
v) name a single film enhancing component(e.g. see claim 13) for the elected invention of Group I.
In addition, If Applicant desires an additional method step found in claims 21-26, it is requested that Applicant elect anyone of the additional method steps from claims 21, 22, 23, 24, 25 or 26 for the elected Group I invention. 
In addition , if Applicant desires additional ingredients(e.g. preservative) as found in claim 8, it is requested that Applicant specifically provide specific chemical name for the additional ingredient.
 The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616